Pannell, Judge.
The courts of this State may not apply the doctrine of forum non conveniens to an action under the Federal Employers’ Liability Act properly brought in a court in this State by a citizen of another State on a cause of action originating in yet another State, so as to refuse to exercise its jurisdiction and dismiss without prejudice the action so brought. Brown v. Seaboard C. L. R. Co., 229 Ga. 481, answering certified question from this court. Accordingly, the trial judge in the present case erred in sustaining the defendant railroad’s motion to dismiss the complaint on the ground of forum non conveniens.

Judgment reversed.


Hall, P. J., and Quillian, J., concur.